Cook, J.,
delivered the opinion of the court.
Appellant was convicted upon an indictment charging him with soliciting fire insurance contracts, and delivering a certain insurance policy, and collecting the premium therefor, which policy was written by a company not authorized to do business in this state. There is no substantial conflict in the evidence for the state and the evidence for the defendant below. In our view of the facts, and according to our construction of sections 1248. 2615, and 2616 of the Code of 1906, the defendant was guilty, both upon' the state’s evidence and his own testimony.
It is contended by appellant that he was acting as the agent of the assured throughout the whole transaction; that the assured requested him to secure the insurance for him; that it was secured by him, through a brokerage firm in Cincinnati; that he had no dealings with the* company issuing the policy; that he obtained the insurance purely as an accommodation to the assured, receiving no commission or other reward. He admits that he delivered the policy and collected the premium, but insists that he transmitted the premium to the brokerage firm, not to the company.
' The statute making it a misdemeanor to act as agent for an insurance company not authorized to. do business in the state was designed to protect citizens of the state. *711as well as insurance companies authorized to do business in the state. According to appellant’s own testimony, he comes within the statute defining insurance agents, as he admits that he transmitted the application for insurance, received the policy when written, delivered same to the assured, collected the premium, and transmitted same to the broker. The fact that appellant did not deal directly with the company, and that he was not authorized by the company, to solicit and obtain contracts for it, does not alter the case. The object of the statute was to kéep wildcat companies, or companies not complying with the law, from doing business in the state; and, to that end, all persons acting as intermediaries for such companies, whether directly or through circuitous routes, were made liable to fine and imprisonment.

Affirmed.